Citation Nr: 0614262	
Decision Date: 05/16/06    Archive Date: 05/25/06	

DOCKET NO.  04-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic knee disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to 
March 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In rating decisions of July and November 1997, the RO denied 
entitlement to service connection for a chronic left knee 
disability.  The veteran voiced no disagreement with those 
decisions, which have now become final.  In a subsequent 
decision of May 2001, the RO once again denied entitlement to 
service connection for a chronic left knee disability.  The 
veteran voiced his disagreement with that decision, but 
subsequently failed to perfect his appeal.  Accordingly, the 
May 2001 decision has also become final.  

In a rating decision of October 2001, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder.  Once again, the veteran failed to voice his 
disagreement with that decision, which has now become final.  

Since the time of the aforementioned rating decisions, the 
veteran has submitted additional evidence in an attempt to 
reopen his claims.  In the April 2004 Statement of the Case, 
the RO found such evidence new and material, but denied the 
claims on the merits.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The issue pertaining to post traumatic stress disorder is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  In decisions of July 1997, November 1997, and May 2001, 
the RO denied entitlement to service connection for a chronic 
left knee disability.  

2.  Evidence submitted since the time of the RO's May 2001 
decision raises a reasonable possibility of substantiating 
the veteran's current claim.  


CONCLUSION OF LAW

1.  The decisions of the RO in May 2001 denying the veteran's 
claim for service connection for a chronic left knee 
disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 
38 C.F.R. § 20.1103 (2005).  

2.  Evidence received since the time of the RO's May 2001 
decision denying entitlement to service connection for a 
chronic left knee disability is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  

3.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In this case, in correspondence of October 2002, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence must be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence relevant to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an April 2004 Statement 
of the Case (SOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already provided to VA, or 
obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claim file includes the 
veteran's service medical records, as well as VA outpatient 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have had any effect on the case, or to have caused injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Factual Background

A service entrance examination in July 1972 was negative for 
history, complaints, or abnormal findings indicative of the 
presence of a left knee disability.  

A service clinical record dated in mid-April 1973 reveals 
that the veteran was seen at that time for a complaint of 
pain in both knees of two weeks' duration.  According to the 
veteran, he had been experiencing stiffness in both knees in 
the morning.  Physical examination revealed a full range of 
motion of both knees.  Recommended at the time was that the 
veteran undergo hot soaks.  

In a service clinical record of early March 1976, the veteran 
was heard to complain of muscle strain in his left leg.  
Reportedly, the veteran had been playing ball when a friend 
fell on his left knee.  Following the incident in question, 
the veteran was reportedly unable to flex his knee.  On 
physical examination, range of motion was from 0 to 
20 degrees, with some tenderness on palpation of the patella.  
There was no evidence of effusion, though a full examination 
of the veteran's knee could not be conducted due to pain.  
The clinical assessment was patellar tenosynovitis secondary 
to probable hyperextension or torsion.  

The following day, the veteran underwent radiographic 
examination of his left knee.  The clinical assessment was 
"normal knee X-rays."  

A few days later, the veteran was seen for followup of his 
left knee trauma.  A physical examination conducted at that 
time revealed full range of motion of the left knee, with no 
instability, and no joint line tenderness.  There was, 
however, some questionable small effusion, in conjunction 
with tenderness of the patella.  Treatment at the time was 
with crutches for a period of one week.  

A service clinical record dated in mid-November 1976 reveals 
that the veteran was seen at that time for various left knee 
problems.  At the time of evaluation, the veteran stated that 
he had broken his left knee while in the ninth grade.  
Currently, the veteran was experiencing pain in his left knee 
which had been present for approximately six months.  When 
further questioned, the veteran complained of increasing pain 
when walking up stairs, after prolonged sitting, or when 
standing or walking.  Also noted was some problem with pain 
upon awakening.  When questioned, the veteran denied any 
recent trauma to his left knee.  

On physical examination, the drawer sign was negative.  Tests 
of the collateral ligament were similarly negative, though 
there was some question of a possible anterior laxity.  
Further examination revealed no joint effusion.  There was 
point tenderness in the posterior medial aspect of the 
patella, with increased pain on patellar pressure.  The 
clinical assessment was probable chondromalacia, "chronic," 
due to prolonged history of symptoms.  

In late November 1976, the veteran was seen for further 
evaluation of his left knee.  Reportedly, the veteran's left 
knee problems had been persistent over the course of the 
previous six to eight months.  When questioned, the veteran 
gave a history of an old "knee break," that is, fracture, in 
grade school.  However, the veteran had experienced no 
problems with swelling, locking, cracking, or "giving out."  
On physical examination, there was a full range of motion of 
the veteran's left knee, with no evidence of tenderness.  The 
veteran's left knee was stable to stress, with no swelling or 
effusion, and no chondromalacia.  The clinical impression was 
normal left knee.  

At the time of a service separation examination in 
March 1977, the veteran gave a history of a "trick" or locked 
knee.  A physical examination of the veteran's lower 
extremities was within normal limits, and no pertinent 
diagnosis was noted.  

A VA records of hospitalization covering the period from late 
March to early April 1994 and July 1994 reveals psychiatric 
and substance abuse treatment.  Axis III diagnosis on both 
reports was "none."

In a rating decision of July 1997, the RO denied entitlement 
to service connection for a chronic left knee disability, 
essentially on the basis that the veteran's knee pathology in 
service was acute and transitory, and resolved without 
residual disability.  The veteran voiced no disagreement with 
that rating decision, which has now become final.  

In a subsequent rating decision of November 1997, the RO once 
again denied entitlement to service connection for a chronic 
left knee disability, essentially on the basis that no 
chronic left knee disability was shown during the veteran's 
period of active military service, or at any time thereafter.  
Again, the veteran voiced no disagreement with that decision, 
which has now become final.  

A VA record of hospitalization dated in May 1998 reveals no 
knee complaints, and Axis III diagnosis was "none." 

VA radiographic studies of the veteran's left knee conducted 
in September 2000 showed some calcification at the insertion 
of the patellar tendon.  Noted at the time of evaluation was 
that it was not possible to definitely exclude a small 
suprapatellar effusion, as the veteran's knee was not fully 
flexed.  However, there was no evidence of degenerative 
changes.  The clinical impression was of a small amount of 
calcific tendinitis.  

A VA record of hospitalization dated in early January 2001 
reveals that the veteran was seen at that time with a request 
for detoxification from alcohol and cocaine.  Axis III 
diagnoses were Bell's palsy, and tendonitis of the left knee.

In April 2001, a VA orthopedic examination was accomplished.  
A review of the veteran's medical records conducted prior to 
examination showed that the veteran had once indicated that 
he had injured his left knee prior to service.  However, the 
veteran currently denied any fracture of the patella, or any 
preservice left knee injury.  When further questioned, the 
veteran claimed that he had injured his left knee while in 
service in a basketball game.  However, the veteran had 
received no treatment for his knee until the year 2000, when 
he was "X-rayed."  

Upon entering the examination room, he walked with a limp, 
though when leaving, there was no indication of any such 
limp.  Range of motion measurements showed flexion of the 
left knee to 125 degrees, with extension lacking 24 degrees.  
At the time of evaluation, there was no evidence of any 
crepitation, deflection or extension of the left knee.  Nor 
was there any evidence of fluid on the left knee.  The left 
patella was a bit tender, and the lateral collateral ligament 
seemed somewhat weaker.  The cruciate ligaments were strong 
on both the right and left, though, when standing, the 
veteran appeared to lack 12 degrees of extension of his left 
knee.  In the opinion of the examiner, there was some 
evidence of an emotional overlay.  The pertinent diagnosis 
noted was synovitis of the patella.  The examiner further 
stated that were the veteran to have had symptoms in his left 
knee from the time of his discharge in 1977 up until 2000, he 
should have had some symptoms long before the year 2000.  
While the veteran appeared to have a chronic knee problem, 
the examiner doubted that it was service related due to the 
veteran's failure to seek medication or treatment "over all 
of these years."  The examiner also observed that the veteran 
did not limp as he left the floor of the building.

Radiographic studies of the veteran's left knee conducted in 
conjunction with his orthopedic examination were significant 
for the presence of patellar bursitis.  

VA records of hospitalization covering the period from mid-
February to late May 2001 reveal that the veteran was 
hospitalized at that time for continued substance abuse 
rehabilitation.  On physical examination, the veteran stated 
that he had sustained injuries to both knees, though he had 
injured the left knee while in the military.  Reportedly, at 
that time, the veteran had fallen approximately six feet from 
a ladder.  Physical examination of the veteran's extremities 
showed no evidence of any edema, clubbing, or cyanosis.  The 
pertinent diagnoses noted at the time of discharge were 
alcohol abuse; cocaine abuse; depression; and post-traumatic 
stress disorder.  

In a rating decision of May 2001, the RO once again denied 
entitlement to service connection for a chronic left knee 
disability, essentially on the basis that the weight of the 
evidence was against a finding that a permanent or chronic 
recurring left knee condition either occurred in or was 
caused by the veteran's military service.  

VA magnetic resonance imagining of the veteran's left knee 
conducted in August 2001 revealed an abnormal signal 
identified within the anterior cruciate ligament consistent 
with a strain or intrasubstance tear, as well as a small 
joint effusion.  No meniscal tear was identified.  However, 
there was a mild globular degenerative signal in both the 
medial and lateral meniscal cartilages.  

At the time of a VA general medical examination in early 
November 2001, current complaints included left knee pain, 
reportedly the result of an injury while in the Marine Corps.  
According to the veteran, he had experienced left knee pain 
ever since the time of that injury.  When questioned, the 
veteran complained of occasional swelling of his left knee.  
Also noted was that the veteran could not walk long distances 
due to left knee pain.  

On physical examination, the veteran walked with a limp, 
favoring his left lower extremity.  Deep tendon reflexes 
including the knee and ankle jerk were normal, and plantars 
were flexor.  All sensation including fine touch, pinprick, 
and vibration sense were well preserved in both the upper and 
lower extremities.  Noted at the time of examination was that 
radiographic studies of the veteran's left knee conducted in 
April 2001 showed no effusion, an intact knee, and no 
degenerative joint disease.  However, magnetic resonance 
imagining of the knee conducted in August of 2001 suggested a 
tear of the anterior cruciate ligament, though with no 
meniscal tear, a small effusion, and a signal consistent with 
degenerative changes in the meniscus cartilages.  The 
pertinent diagnosis noted was degenerative joint disease 
confirmed by magnetic resonance imagining of the left knee.  

Received in November 2002 were VA records covering the period 
from April 1994 to November 2002, showing treatment during 
that time for various left knee problems.  In pertinent part, 
January, March, and June 2002 records shows that the veteran 
was diagnosed with chondromalacia patella with possible 
medial meniscal tear.  The report noted the veteran giving a 
history of a hyperextension injury to that knee in service 
while playing basketball, with symptoms since that time.  A 
February 2002 physical therapy note indicated the veteran 
reporting pain since his 1975 injury.  Assessment was signs 
and symptoms suggestive of old disruption of the anterior 
cruciate ligaments, femoropatellar tendonitis.  The veteran 
underwent arthroscopic surgery, with postoperative diagnosis 
of chondromalacia patella and osteochondritis dissecans

Received in April 2004 were VA records covering the period 
from April 2001 to April 2004, showing treatment during that 
time for left knee problems, and various other unrelated 
medical problems.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and degenerative joint disease (i.e., osteoarthritis) 
becomes manifest to a degree of 10 percent within one year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.303 (2005).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.156 (2005).  

In addition, new evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the previous RO decisions 
in July and November 1997, it was determined that any left 
knee problems experienced in service were acute and 
transitory in nature, and resolved without residual 
disability.  At the time of the veteran's service separation 
examination, there was no indication that he suffered from a 
chronic left knee disability of any kind.  Nor did 
postservice medical records show evidence of any such chronic 
knee disability.  At the time of a subsequent rating decision 
in May 2001, the RO essentially reiterated its conclusion 
that the veteran's left knee problems in service were acute 
and transitory, and had resolved without residual disability.  
That rating decision indicated that the first evidence of a 
chronic knee disability occurred no earlier than 
September 2000, more than 20 years following the veteran's 
discharge from service, at which time radiographic studies 
showed a small amount of calcific tendinitis, though with no 
evidence of degenerative changes.  While the veteran voiced 
his disagreement with the May 2001 denial of service 
connection for a left knee disability, he failed to perfect 
his appeal as to that issue.  Accordingly, all of the 
aforementioned rating decisions have now become final.  

Presuming the credibility of the evidence for new and 
material evidence purposes, the Board finds the physical 
therapist's assessment of signs and symptoms suggestive of 
old disruption of the cruciate ligaments is both new and 
material.  Thus, the claim is reopened. 

Turning to the merits of the claim for service connection, 
however, the Board finds that the preponderance of the 
evidence is against the claim.  In this regard, the Board 
notes that the physical therapist's statement, as well as the 
other evidence contained in VA treatment reports noting the 
history of left knee pain since the 1975 injury, are not 
probative evidence.  Specifically, this evidence is based 
upon a history of continued pain since service, a history 
which is not supported by the evidence of record.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  

In this regard, the first evidence of treatment or complaints 
of left knee pain were in 2000, more than 20 years following 
his discharge.  Moreover, following review of the claims 
file, the VA examiner in April 2001 found that the veteran's 
left knee disorder was not likely related to service.  The 
Board finds this opinion to be highly probative.  

Moreover, the veteran gave different histories of the injury, 
noting a basketball injury to VA examiners, but saying he 
fell 6 feet off of a ladder to a clinician during outpatient 
treatment.  In addition, he indicated in service that he 
suffered a fracture to his left knee at the age of 9, but 
indicated in a September 1997 statement, "I lied to the 
[doctor] so I could get out of the Marines early."  Finally, 
while limping into the VA examination room in May 2001, the 
examiner observed that he did not limp upon leaving the floor 
the room was on.  In light of these inconsistencies, the 
Board finds the veteran's contentions of pain since 1975, in 
the absence of some competent corroborating evidence, are 
simply not credible.

Thus, the Board finds that the preponderance of the competent 
evidence does not establish that the veteran's current left 
knee disorder is related to service.  As such, the claim for 
service connection is denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic left knee 
condition is reopened. 

Entitlement to service connection for a chronic left knee 
disability is denied.  




REMAND

In a rating decision of October 2001, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder, essentially on the basis that no in-service 
stressor or confirmed diagnosis of post-traumatic stress 
disorder had been verified.  

In September 2002, the veteran was admitted to a VA post-
traumatic stress disorder residential program.  During 
hospitalization, the veteran expressed that his traumatic 
experiences included the death of a friend due to friendly 
fire during basic training at Parris Island.  

This claimed stressor had not been previously mentioned.  No 
specific request for additional information concerning this 
claimed stressor was issued.  Thus, remand is necessary to 
request that the veteran provided specific details of this 
claimed stressor, and if the veteran responds with sufficient 
information, to attempt to verify the stressor through 
official channels.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  In that case, the 
Court noted that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Although the RO provided notice as to the need for new and 
material evidence in a letter dated in October 2002, that 
notice does not fully comply with the newly specified 
criteria as noted in Kent, supra (i.e. the type of evidence 
which would be new and material based on the reasons for the 
prior denial).  Moreover, the veteran has not been provided 
notice that an evaluation and effective date will be assigned 
if service connection is granted, or the type of evidence to 
substantiate such.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Ongoing medical records reflecting PTSD treatment should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, this issue is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that advises the 
veteran to submit or identify evidence 
corroborating his claimed stressors and 
links his PTSD to that stressor.   The 
notice should also advise the veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded, and the type of 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 
2006).

2.  The RO should ask the veteran to 
provide specific details to include the 
full name, unit of assignment, and date 
of death of his friend who he claims was 
killed by 
a "friendly fire" incident during basic 
training.  If sufficient information is 
provided, the RO should attempt to verify 
the claimed stressor through official 
channels.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
April 2004.  Specifically, VA treatment 
records should be requested from that 
date to the present.  After securing any 
necessary release, the RO should obtain 
any additional records identified by the 
veteran.

4.  After completing any additional 
development deemed necessary, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a 
decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


